UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 21, 2011 DIADEXUS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-26483 94-3236309 (State or OtherJurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 Oyster Point Boulevard, South San Francisco, California 94080 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (650) 246-6400 N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On March 21, 2011, diaDexus, Inc. (the “Company”) issued a press release announcing financial results for its fourth quarter and full fiscal year ended December 31, 2010.A copy of the press release is furnished as Exhibit 99.1 to this report. The information furnished pursuant to this Item 2.02 of this report, including the exhibitattached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, regardless of any general incorporation language in any such filing, unless the Company expressly sets forth in such filing that such information is to be considered “filed” or incorporated by reference therein. Item9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. diaDexus, Inc. (Registrant) Date: March 21, 2011 By: /s/ David J. Foster David J. Foster Executive Vice President, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No. Description Press release
